Title: From Thomas Jefferson to Edmund Randolph, 27 June 1797
From: Jefferson, Thomas
To: Randolph, Edmund


                    
                        Dear Sir
                        Philadelphia June 27. 97.
                    
                    I have to acknolege the receipt of your two favors of May 26. and 29. which came to hand in due time and relieved my mind considerably, tho’ it was not finally done. During the vacation we may perhaps be able to hunt up the letters which are wanting, and get this tornado, which has been threatening us, dissipated.
                    You have seen the speech and the address, so nothing need be said on them. The spirit of both has been so whittled down by Buonaparte’s victories, the victories on the Rhine, the Austrian peace, Irish insurgency, English bankruptcy, insubordination of the fleet &c. that Congress is rejecting one by one the measures brought in on the principles of their own address. But nothing less than such miraculous events as have been pouring in on us from the first of our convening could have assuaged the fermentation produced in men’s minds. In consequence of  these events what was the majority at first, is by degrees become the minority, so that we may say that in the Representatives, moderation will govern. But nothing can establish firmly the republican principles of our government, but an establishment of them in England. France will be the apostle for this. We very much fear that Gerry will not accept the mission to Paris. The delays which have attended this measure have left a dangerous void in our endeavors to preserve peace, which can scarcely be reconciled to a wish to preserve it. I imagine we shall rise from the 1st. to the 3d. of July. I am Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                    
                        P.S. The interception of letters is becoming so notorious, that I am forming a resolution of declining correspondence with my friends through the channel of the post altogether.
                    
                